Exhibit 10.40
 
Assignment and Assumption Agreement


THIS AGREEMENT is made as of the Effective Date below by and between the
undersigned assignor ("Assignor" or the "Company") and the undersigned assignee
("Assignee" and with Assignor, the "Parties") and is joined in by the subject
trading company, on the signature page hereof, for the express purpose stated.


W I T N E S E T H:


WHEREAS, the Assignor holds debt in the aggregate principal amount stated on the
signature page (the "Debt") in the trading company identified below, which Debt
arose over 6 months past and:
WHEREAS, the Assignor wishes to assign and transfer its rights in the Debt to
the Assignee and the Assignee wishes to accept such assignment, all subject to
the terms and conditions herein;


NOW, THERFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable considerations, the
receipt and sufficiency of which are hereby acknowledged, the Parties and
trading company agree as follows:



1. Nature of Debt, Assignment of Debt. A. The Assignor represents that the
Assignor is not and has not been, an officer, Director or 10% or more
shareholder of the trading company and in acting as a non-affiliate is not
restricted from assigning this Debt and also the Debt is a non-contingent
liquidated obligation owed to it that was created and became valid in excess of
six months prior to this date and that there are no obligations or liabilities
of any kind remaining due from the Assignor that would be a condition to the
validity or collection of the Debt and that the Assignee by purchasing such Debt
does not become obligated to perform any of the past agreements, if any, of any
nature, owed by the Assignor to the trading company. Further, as part of the
assignment of the Debt, the Assignee acquires all contemplated conversion rights
into common stock of the trading company, of the Assignor, and the beneficial
ownership and right to same relating back. Assignor also represents that from
the time the Debt was created, regardless of how it was documented at that time
or subsequently, the Assignor, with the cooperation of the trading company,
could have obtained a consolidation of the Debt into a promissory note,
debenture or similar instrument. Also, the Assignor confirms that it was the
understanding with the Company, that the Debt could be converted into shares of
common stock in the Company to settle the Debt, over 6 months past. Subject to
the terms and conditions set forth herein, Assignor hereby assigns and transfers
to Assignee, and Assignee hereby purchases and acquires from Assignor, the Debt,
confirmation of which is attached hereto as Attachment A, including all rights.
As consideration for such Assignment, Assignee shall pay Assignor the amount on
the signature page hereof being the "Assignment Payment." As part of the Debt
assignment, Assignor shall transfer all related supportive documents to the
Assignee and all UCC and other financing rights, but in no event is the Assignee
required to investigate or verify the Debt or supportive documents since it is a
commercial representation by the Assignor that the Debt is real and support is
true and complete.




2. Assignor Bound. Assignor hereby accepts the foregoing assignment and transfer
and promises to be bound by and upon all the covenants, agreements, terms and
conditions set forth therein.



1

--------------------------------------------------------------------------------

3. Benefit and Assignments. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and assigns;
provided that no party, except Assignee, shall assign or transfer all or any
portion of this Agreement without the prior written consent of the other party,
and any such attempted assignment shall be null and void and of no force or
effect.




4. Representations. Assignor warrants and represents that it/he/she has good
title to said Debt, full authority to sell and transfer same, that any
shareholder or Board of Director approval of the Assignor has been obtained and
that said Debt is being sold free and clear of all liens, encumbrances,
liabilities and adverse claims, of every nature and description. Assignor
further warrants that it shall fully defend, protect, indemnify and save
harmless the Assignee and its lawful successors and assigns from any and all
adverse claim. that may be made by any party against said Debt. Assignor
represents and understands that it assigns any and all Debentures and similar
instruments and conversion rights that would be from the trading company to the
Assignor to the Assignee to use and hold as it determines.




5. Waiver. Any party hereto shall have the right to waive compliance by the
other of any term, condition or covenant contained herein. Such waiver shall not
constitute a waiver of any subsequent failure to comply with the same or any
different term, condition or covenant. No waive, however, is valid unless in
writing and the other Party is notified of same, except if the waiver is from
the assignee and relates to any dealing between the trading company and the
Assignee in which case notice to the Assignor is not relevant.




6. Applicable Law and Venue. The laws of the State of New York, without
reference to conflict of laws principles, shall govern this Agreement and the
sole venue for any suit relating hereto shall be a court in New York County, New
York.




7. Further Representations. The Assignee and Assignor represent they are both
(1) an "accredited investor" within the meaning of Rule 501 of Regulation D
promulgated in relation to the Securities Act of 1933, as amended, and (2)
sophisticated and experienced in making investments, and (3) capable, by reason
of their business and financial experience, of evaluating the relative merits
and risks of an investment in the securities, and (4) they are able to afford
the loss of investment in the securities. Wherever the context shall require,
all words herein in the masculine gender shall be deemed to include the feminine
or neuter gender, all singular words shall include the plural, and all plural
shall include the singular. From and after the date of this Agreement, Assignor
agrees to execute whatever additional documentation or instruments as
are necessary to carry out the intent and purposes of this Agreement or to
comply with any law. The failure of any party at any time to insist upon strict
performance of any condition, promise, agreement or understanding set forth
herein, shall not be construed as a waiver or relinquishment of any other
condition, promise, agreement or understanding set forth herein or of the right
to insist upon strict performance of such waived condition, promise, agreement
or understanding at any other time. Except as otherwise provided herein, each
party hereto shall bear all expenses incurred by each such party in connection
with this Agreement and in the consummation of the transactions contemplated
hereby and in preparation thereof. This Agreement may only be amended or
modified at any time, and from time to time, in writing, executed by the parties
hereto. Any notice, communication, request, reply or advice (hereinafter
severally and collectively called "Notice") in this Agreement provided or
permitted to be given, shall be made or be served by delivering same by
overnight mail or by delivering the same by a hand-delivery service, such Notice
shall be deemed given when so delivered. For all purposes of Notice, the
addresses of the parties shall be the last known address of the party. Assignor
agree to cooperate in respect of this Agreement, including reviewing and
executing any document necessary for the performance of this Agreement, to
comply with law or as reasonably requested by any party hereto, or legal counsel
to any party hereto. Representations of the Assignor shall survive the closing
of this Agreement.




8. Headings.  The paragraph headings of this Agreement are for convenience of
reference only and do not form a part of the terms and conditions of this
Agreement or give full notice thereof.



2

--------------------------------------------------------------------------------

9. Severability.  Any provision hereof that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability, without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




10. Entire Agreement.  This Agreement contains the entire understanding between
the parties, no other representations, warranties or covenants having induced
either party to execute this Agreement, and supersedes all prior or
contemporaneous agreements with respect to the subject matter hereof. This
Agreement may not be amended or modified in any manner except by a written
agreement duly executed by the party to be charged, and any attempted amendment
or modification to the contrary shall be null and void and of no force or
effect.




11. Joint Drafting.  The parties agree that this Agreement hereto shall be
deemed to have been drafted jointly by all parties hereto, and no construction
shall be made other than with the presumption of such joint drafting. This
Agreement may be executed by the parties hereto in one or more counterparts,
each of which shall be deemed an original and which together shall constitute
one and the same instrument. In lieu of the original documents, a facsimile
transmission or copy of the original documents shall also be as effective and
enforceable as the original.




12. It is hereby agreed that in the event any installment payment noted above is
not paid by bank transfer within 10 business days of the Due Date, for any
reason, then at the option of the Assignor this agreement may be immediately
cancelled and sent to Blackbridge Capital LLC in writing to reflect an
assignment amount of the amount actually paid to date of cancellation. Upon
cancellation of assignment made under this agreement, the Note and the debt
under the note will revert back to the Assignor and the Assignor has the right
to treat this Agreement as rescinded and to revert to all its rights under the
Assigned Loan Agreement. Upon the rescission of this Agreement, any installments
it has paid to the Assignor shall be applied towards the Debt. The only recourse
against Assignee for non-payment shall be rescission.




13. Remaining Purchase Option.  The Assignee shall have a binding option (the
"Option"), at its sole discretion, to purchase, through the Escrow Agent, the
remaining Aggregate Principal and Accrued but Unpaid Interest in this debt held
by the Assignor. The Assignee has the right to exercise its Option in one or
many subsequent assignments of the remaining debt. The Option will expire in one
(1) year from the Effective Date. The Assignor shall waive its right to sell,
assign or dispose of any remaining Principal and Accrued but Unpaid Interest to
any third party besides the Assignee during the duration of this Option.

 
Each of the parties hereto has caused this Assignment and Assumption Agreement
to be executed as of Effective Date below.
3

--------------------------------------------------------------------------------



Effective Date: April 27, 2016


Amount of Debt: $50,000.00


Payment Schedule as follows:
up to $48,000.00 – paid to Assignor by wire transfer on April 27, 2016 (that
consists $50,000.00 of principal, with $2,000 withheld for Structuring & Due
Diligence Fees)


Name of Trading Company: CannaSys, Inc. (MJTK)
Name of Assignor: Jeff Holmes
Name of Assignee: Blackbridge Capital, LLC.
 
Assignee:
Assignor:
 
 
Blackbridge Capital, LLC.
Jeff Holmes
 
 
By: /s/ Alexander Dillion          
 /s/ Jeff Holmes         
Print Name: Alexander Dillon
 
Its: Partner
 
 
 


The undersigned trading company hereby joins in for the following express
purposes: it hereby agrees and confirms the statements as to the past and
current nature of the debt and relationship with the Assignor is true and
complete, and that it approves of the Assignment stated above and has all
necessary Board of Director and Shareholder approval, if any, needed.


CannaSys, Inc.


By:   /s/ Michael Tew         
Print: Michael Tew
Its: CEO


Effective Date: April 27, 2016
4

--------------------------------------------------------------------------------

 